Citation Nr: 1009040	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-20 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected residuals of left elbow injury.  

2.  Entitlement to a rating in excess of 10 percent for 
residual scar due to shell fragment wound of the left leg.  

3.  Entitlement to a compensable rating for residual scar due 
to shell fragment wound of the right arm and hand. 

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for bilateral tinnitus.  

6.  Entitlement to service connection for sleep disorder 

7.  Entitlement to service connection for right shoulder 
condition.  

8.  Entitlement to service connection for residuals of 
melanoma of the right side of the face.  

9.  Entitlement to service connection for right eye 
condition.  

10.  Entitlement to service connection for residuals of 
prostate surgery.  

11.  Entitlement to service connection for right forearm 
condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2006 and December 2006 rating 
decisions.  The Veteran perfected timely appeals to the 
rating decisions issued.  



The issues of entitlement to a rating in excess of 20 percent 
for service-connected residuals of left elbow injury and 
entitlement to service connection for right eye condition as 
secondary to service connected skin cancer of the face, and 
entitlement to service connection for residuals agent orange 
on the right forearm, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Objective medical evidence demonstrates that the Veteran 
has one painful scar on his left leg.  

2.  The evidence of record demonstrates that the Veteran has 
a painful right hand scar that is not deep and does not cause 
limitation of motion.  

3.  The evidence of record demonstrates that the Veteran has 
a painful right arm scar that is not deep and does not cause 
limitation of motion.  

4.  While in service, the Veteran likely was exposed to 
acoustic trauma.

5.  The Veteran currently has hearing loss in each ear to an 
extent recognized as a disability for VA purposes, and the 
overall record tends to support a finding that the Veteran's 
current bilateral hearing loss disability is related to 
service.  

6.  The November 2008 VA examination report reflects the 
Veteran's complaints of tinnitus, and the overall record 
tends to support a finding that the Veteran's current 
tinnitus is related to service.  

7.  The evidence of record fails to demonstrate a diagnosed 
sleep disability or condition.  

8.  The evidence of record fails to demonstrate that a right 
shoulder injury was incurred in service or was due to the 
Veteran's service-connected left elbow condition.  

9.  The evidence of record shows that the Veteran was exposed 
to excessive amounts of sun and as a result developed skin 
cancer on the face.  

10.  The Veteran had active service in the Republic of 
Vietnam during the Vietnam era and therefore is presumed to 
have been exposed to herbicides.

11.  The Veteran has not been diagnosed with prostate cancer.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residual scar due to shell fragment wound of the left leg 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.31, 4.118, Diagnostic Code 7804 (2002).  

2.  The criteria for a rating of 10 percent for residual scar 
due to shell fragment wound of the right arm have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.31, 4.118, Diagnostic Code 7804 (2002).  

3.  The criteria for a rating of 10 percent for residual scar 
due to shell fragment wound of the right hand have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.31, 4.118, Diagnostic Code 7804 (2002).  

4.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).  

5.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

6. The criteria for service connection for a sleep disorder 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).

7.  The criteria for service connection for a right shoulder 
condition, on both a direct and secondary basis, are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2009).

8.  The criteria for service connection for residuals of 
melanoma of the right side of the face are met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303.  

9.  The criteria for service connection of prostate cancer 
due to exposure to herbicides are not met.  38 U.S.C.A. §§ 
1110, 1112, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009) and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim, what VA will seek to provide, and what the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
C.F.R. § 3.159(b)(1).  Pursuant to recent regulatory 
revisions, however, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, has been removed from that 
section effective May 30, 2008.  73 Fed. Reg. 23, 353-23, 356 
(Apr. 30, 2008).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

More recently, in Vazquez-Flores v. Peake (Vazquez-Flores I), 
22 Vet. App. 37 (2008), the United States Court of Appeals 
for Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) vacated Vazquez-Flores I in 
Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008-
7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  
In Vazquez-Flores II, the Federal Circuit held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific and does not require the VA to notify a veteran of 
the alternative diagnostic codes or of potential daily life 
evidence. 

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO and 
the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Collectively in letters dated in February 2006, September 
2007, and July 2008, the Veteran was notified of the evidence 
necessary to substantiate a claim for service connection, and 
met all of the requirements noted above, including informing 
the Veteran to provide any evidence in his possession that 
pertains to the claim, consistent with the law in effect at 
that time.  He was also informed as to which information and 
evidence was needed to substantiate his claims for increased 
ratings.  September 2007 and July 2008 letters notified the 
Veteran how a disability rating and an effective date for the 
award of benefits is assigned and complied with the notice 
requirements in Dingess, Vazquez I, and II.   

After the Veteran and his representative were afforded an 
opportunity to respond to the notice identified above, the 
March 2009 statement of the case reflects readjudication of 
the claims on appeal.  Hence, while some of the notice was 
provided after the initial rating actions on appeal, the 
Veteran is not shown to be prejudiced by the timing of the 
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or an SSOC, is sufficient to 
cure a timing defect).  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims decided herein.  The Veteran's service treatment 
records, post-service VA treatment records, and identified 
private treatment records have been obtained.  Additionally, 
he has been afforded the opportunity to offer testimony at a 
November 2009 Travel Board hearing and has been afforded 
several examinations.  

There is no additional notice that should be provided, nor is 
there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claims herein decided.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the matters 
decided on appeal.  Any such error is deemed harmless and 
does not preclude appellate consideration of the matters 
herein decided, at this juncture.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful).

II.  Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt is one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

1.  Hearing Loss and Tinnitus

Resolving all doubt in the Veteran's favor and in light of 
the law above, the Board finds that service connection for 
bilateral hearing loss and tinnitus is warranted.  

Although the Veteran was not specifically diagnosed with 
hearing loss of either ear in active service, the Board notes 
that the absence of in-service evidence of hearing loss is 
not fatal to the claim for service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence 
of a current hearing loss disability (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385, as noted above), and a 
medically sound basis for attributing such disability to 
service, may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was afforded a VA examination in August 2006.  
The Veteran reported a history of noise exposure while 
serving in the military from 1964 to 1968.  The Veteran was 
in combat and was exposed to tanks and other acoustic trauma.  
He denied occupational noise exposure.  He reported some 
recreational noise exposure but stated that he wore hearing 
protection.  At the examination, the Veteran stated that he 
has had constant tinnitus since he was in the military.  





A pure tone test was conducted and revealed the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
25
45
60
36
LEFT
20
50
95
105
68

Speech recognition scores were 96 in the right ear and 92 in 
the left ear.  Under the provisions of 38 C.F.R. § 3.385, the 
Veteran's impaired hearing is considered a disability.  The 
VA audio examiner diagnosed the Veteran with moderate to 
moderately severe sensorineural hearing loss in the right ear 
and mild to profound mixed hearing loss in the left ear.  The 
Veteran was also diagnosed with tinnitus.  The examiner was 
asked to provide an opinion but stated that he/she did not 
want to provide an opinion regarding the relationship between 
the Veteran's hearing loss and tinnitus and his military 
noise exposure without first reviewing his claims file.  The 
examiner provided an addendum opinion in December 2006 after 
reviewing the Veteran's claims file and stated that without 
detailed audiometric records from when the Veteran was in 
military service, he could not assess the relationship 
between his hearing loss and tinnitus and his military noise 
exposure without resorting to mere speculation.  

At the January 2010 hearing, the Veteran testified that he 
was exposed to acoustic trauma while serving on active duty.  
The Veteran was in combat and fired weapons on a tank without 
wearing ear protection.  He stated that he would fire as much 
as 150 rounds of 90-mm gun shells, as well as sometimes 2,000 
or 3,000 rounds of 30's and 50's.  The Veteran denied using 
any ear protection.  The Veteran testified that his hearing 
loss and tinnitus have been continuous since he got out of 
service.  

The Court has held that symptoms of tinnitus are capable of 
lay observation rendering a claimant competent to speak as to 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Likewise a lay person is competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  The Veteran is competent 
to report a continuity of symptomatology, and that report can 
serve to provide the needed evidence of a nexus between the 
current disability and the disease or injury in service.  See 
Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board recognizes that, in the case of any veteran who 
engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation, and, to that end, every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, these provisions 
deal with the question of whether a particular disease or 
injury occurred in service; that is, what happened then, and 
not the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  In other words, these provisions do not 
presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).

Combat service requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis.  Id.

The Veteran's awards and decorations include a purple heart.  
As the evidence of record supports a finding that the Veteran 
was engaged in combat during his active duty service, the 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
are for application in this case. Thus, the Board accepts 
that the Veteran was exposed to loud noise during his active 
service.

Given that the Veteran's August 2006 VA audiological 
examination showed that the Veteran was diagnosed with 
tinnitus and bilateral hearing loss, as recognized under 38 
C.F.R. § 3.3.85, that the Veteran served in combat and has 
testified to a continuity of symptomatology, the Board finds 
that the Veteran's current bilateral hearing loss and 
tinnitus, after resolving all reasonable doubt in favor of 
the Veteran, is related to his in-service exposure to noise.  

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that the evidence taken as a 
whole warrants service connection.  

2.  Sleep Disorder

In his claim the Veteran alleged that his sleep disorder 
originated in service.  However, the Veteran's service 
treatment records are void of any complaints of or diagnoses 
of a sleep disorder.  An October 2003 VA treatment record 
shows that the Veteran complained of having trouble sleeping, 
the Veteran was assessed as having decreased sleep and was 
given a trial of trazadone.  Similarly, a December 2004 VA 
treatment record shows that the Veteran complained of 
decreased sleep and a trial of restoril was prescribed. 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  In the instant case there is no medical evidence 
of a current disability.  Though two VA treatment records 
indicate that the Veteran had complained about sleep problems 
on two occasions, no diagnosis of a current sleep disability 
is of record.  

In order for a claimant to be granted service connection for 
a claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed 
disability).

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107(b).

3.  Right shoulder

The Veteran filed a claim for a right shoulder condition as 
secondary to his service-connected left elbow disability.  
The RO adjudicated the claim on both direct and secondary 
theories of entitlement.  Therefore, the Board will address 
both theories as well. 

The Veteran's service treatment records were void of any 
complaints of or treatment for his right shoulder.  

The Veteran was afforded a VA examination in August 2006.  
The Veteran complained of sharp intermittent pain, aggravated 
with overhead reaching or material handling; worse with 
pushing or pulling.  The Veteran denied any episodes of 
incapacitating right shoulder pain or flare-ups that required 
bed rest or hospitalization.  Upon examination, there were 
two stab wound incisions consistent with prior arthroscopic 
intervention.  Those scars were well-healed and non adherent 
to underlying structures.  There was no evidence of 
ulcerative breakdown, keloid formation, altered pigmentation 
or pain along the course of the scar.  There was no gross 
pain to palpation over the anterior glenohumeral joint or 
acromioclavicular joint or pain with passive range of motion.  
X-rays of the right shoulder showed normal mineralization.  
There was early narrowing in the acromioclavicular joint.  
There was good preservation in the glenohumeral joint.  
Irregularity to the lateral aspect of the greater tuberosity 
and inferior margin of the acromion consistent with 
impingement syndrome was present.  No acute fracture or 
dislocation was noted.  

The examiner opined that based on the Veteran's history and 
the examination, it was his opinion that Veteran's right 
shoulder condition was not caused by or as a result of trauma 
while in service.  The examiner went on to say that the 
Veteran's right shoulder condition was neither adjunct nor 
aggravated by his service-connected left elbow disability.  
The examiner explained that the Veteran had a naturally 
progressive impingement syndrome of his right shoulder that 
was directly related to a normal aging process for a sixty-
one year old individual.  

As stated above, in order to establish direct service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In this instance there 
is medical evidence of a current disability as the August 
2006 VA examiner found that the Veteran had impingement 
syndrome.  However, there is no evidence of in-service 
occurrence or aggravation.  Therefore, the claim fails on a 
direct basis.  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disease or injury; or, for any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progression of 
the nonservice-connected disease.  38 C.F.R. § 3.310(a),(b); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran has 
alleged that his right shoulder condition is a result of his 
service-connected left elbow injury.  However, the August 
2006 VA examiner unequivocally stated that the Veteran's 
current right shoulder condition was due to a natural age 
progression and not from his service-connected left elbow 
disability.  With no other evidence of record which links the 
Veteran's right shoulder condition to his service-connected 
left elbow disability, the claim fails on a secondary basis 
as well.  

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107(b).

4.  Residuals of melanoma of the right side of the face

The Veteran has alleged that he has melanoma of the right 
side of the face as a result of sun exposure while serving on 
active duty.  The medical evidence of record shows that the 
Veteran has been diagnosed with malignant melanoma and has 
undergone numerous procedures to treat his skin cancer.  A 
November 2009 statement from the Veteran's private physician 
indicates that the Veteran has had multiple very difficult 
skin cancers.  As stated above, in order to establish direct 
service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In this case there is 
medical evidence of a current disability as the evidence of 
record contains multiple diagnoses of melanoma of the right 
side of the face.  

As to whether there is evidence of in-service occurrence, the 
Veteran testified at the January 2010 hearing that he was 
exposed to excessive amounts of sun exposure while serving on 
active duty and was not provided sunscreen or any other means 
of protection from the sun.  As noted above, the evidence of 
record supports a finding that the Veteran was engaged in 
combat during his active duty service, the provisions of 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for 
application in this case.  Thus, the Board accepts that the 
Veteran was exposed to excessive amounts sun while serving on 
active duty.  

As for whether the Veteran's current skin cancer is related 
to his sun exposure in service, a November 2009 statement 
from the Veteran's private physician indicates that the 
Veteran exhibits some of the worst sun damage that he has 
ever seen.  Thus, the physician's statement links the 
Veteran's current skin cancer to sun exposure.  Given that 
the Board has found the Veteran to have incurred sun exposure 
while serving on active duty, and after resolving all 
reasonable doubt in favor of the Veteran, the Board has 
determined that service connection is warranted.  

5.  Residuals of prostate cancer

The Veteran filed a claim for prostate surgery secondary to 
Agent Orange exposure.  
A Veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Diseases to which the presumption applies are: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Personnel records show that the Veteran had active service in 
the Republic of Vietnam and therefore is presumed to have 
been exposed to an herbicide agent during that service.  The 
medical evidence of record shows that the Veteran has had 
treatment for testicular pain and discharge.  In addition the 
Veteran has been diagnosed with prostitis.  However, the 
claims file does not contain a diagnosis of prostate cancer.  
Therefore, the Veteran is not entitled to presumptive service 
connection under 3.309(e).  

Under Combee, a Veteran who does not meet the requirements of 
38 C.F.R. § 3.309 does not preclude him from establishing 
service connection by way of proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 
1994). Therefore, the Board will consider the Veteran's claim 
under a theory of direct service connection.  

The first requirement for service connection under Hickson is 
medical evidence of a current disability.  To this end, the 
Veteran has not been diagnosed with prostate cancer.  Rather, 
private treatment records show that the Veteran has been 
diagnosed with chronic prostatitis and left testicular pain.  

The second Hickson requirement is evidence of an in-service 
incurrence or aggravation of the disease.  Service treatment 
records, including the Veteran's separation examination; do 
not show a diagnosis of prostatitis or testicular condition. 
At the time of his separation examination, no prostate or 
testicular abnormalities were noted.  Since the evidence does 
not show in-service incurrence or aggravation of a prostate 
or testicular condition, the requirements of Hickson element 
(2) are not met and the claim fails on that basis.

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for residuals of prostate cancer.  The 
benefit sought on appeal is accordingly denied.

B.  Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Although regulations 
require that a disability be viewed in relation to its 
recorded history (see 38 C.F.R. §§ 4.1, 4.2), when service 
connection had been previously established and an increased 
rating is sought, it is the present level of disability which 
is of primary concern. Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Additionally, when evaluating joint disabilities based on 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. In reviewing the claim for a 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

[Parenthetically, the Board notes that the rating criteria 
for skin disorders (scars) were revised once during the 
pendency of this appeal, effective October 23, 2008. However, 
the Board notes that the October 2008 revisions are 
specifically not applicable to pending claims, like the one 
here, unless the claimant indicates that he wants the 
revisions to be applicable to his claim.  Neither the Veteran 
nor his representative has so indicated here.  See 73 Fed. 
Reg. 54,708 (Sept. 23, 2008).]

The Veteran's residual scar due to shell fragment wound of 
the left leg is currently rated as 10 percent disabling under 
diagnostic code 7804.  Under former diagnostic code 7804 a 
superficial scar that was painful on examination warranted a 
10 percent rating.  

The Veteran's scar was evaluated at an August 2006 VA 
examination.  The Veteran complained of pain with direct 
pressure over the prior shrapnel wound.  He denied any flare-
ups or episodes of difficulty with standing or walking 
secondary to the superficial shrapnel wound.  Upon 
examination, a 1 centimeter scar over the anterior middle 
tibia was present.  The scar was well-healed and nonadherent 
to the underlying structures.  The scar was mildly painful to 
palpation and there was no evidence of keloid formation, 
altered pigmentation, breakdown or loss of underlying muscle 
mass.  Similarly, the Veteran testified at the January 2010 
hearing that the scar was tender and painful to touch.  

Based on the foregoing, the Board concludes that the 
Veteran's residual scar due to shell fragment wound of the 
left leg does not warrant an evaluation in excess of 10 
percent.  The Board considered the application of former 
diagnostic code 7801 to rate the Veteran's scar; however, at 
no time during the pendency of the appeal has the Veteran's 
scar been found to be deep or causing limitation of motion.  
Therefore, there is no basis for application of former 
diagnostic code 7801. 

As the preponderance of the evidence is against the claim for 
an increased rating for a left leg scar, the benefit-of-the-
doubt rule does not apply, and the claim must be denied, and 
there is no basis for staged ratings of the disability 
pursuant to Hart.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53-56.

2.  Residual shell fragment wound right arm and hand

The Veteran's right arm and hand scars have been assigned a 
noncompensable rating under former diagnostic code 7802.  
Former diagnostic code 7802 states that scars other than on 
the head, face, or neck, that are superficial and that do not 
cause limited motion, warrant a 10 percent rating only if 
they measure an area or areas of 144 square inches (929 sq. 
cm.). 

At an August 2006 VA examination, the Veteran reported that 
both scars were fairly asymptomatic.  Upon examination, it 
was noted that the Veteran's right hand had a normal clinical 
appearance.  The Veteran demonstrated a small 2 centimeter 
scar over the midportion dorsal aspect of his hand.  The scar 
was well-healed and nonadherent to the underlying structures.  
There was no evidence of ulcerative breakdown, keloid 
formation, altered pigmentation or loss of underlying mass.  
The Veteran demonstrated full range of motion of his fingers 
to the distal palmar crease and full 5/5 motor function for 
extensor digitorum communis in the region of the prior 
shrapnel wound.  Neurovascular status to the right hand was 
intact.  As to the forearm, the Veteran demonstrated a 
1centimeter scar over the volarulnar aspect of the forearm.  
The scar was well-healed and nonadherent to the underlying 
structures.  There was no evidence of ulcerative breakdown, 
keloid formation, altered ligmentation, loss of underlying 
muscle mass or pain along the course of the scar.  
Neurocacular status to the right forearm was intact.  

At the January 2010 hearing, the Veteran testified that his 
right arm and hand scars were tender and painful.  Under 
former diagnostic code 7802 the Veteran does not warrant a 
compensable rating because his right arm and hand scars 
measure 2cm and 1 cm respectively which is far less than the 
929 sq. cm. requirement in 7802.  However, under former 
diagnostic code 7804, the Veteran warrants a compensable 
evaluation.  The Veteran provided competent and credible 
testimony at the January 2010 hearing that his scars were 
painful to touch; as such under 7804 the Veteran would be 
entitled to a 10 percent rating for the scar on his right arm 
and a 10 percent rating for the scar on his right hand.  


ORDER

Entitlement to a rating in excess of 10 percent for residual 
scar due to shell fragment wound of the left leg is denied.  

A 10 percent rating is granted for residual scar due to shell 
fragment wound of the right arm, subject to the provisions 
governing the award of monetary benefits.

A 10 percent rating is granted for residual scar due to shell 
fragment wound of the right hand, subject to the provisions 
governing the award of monetary benefits.

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.

Service connection for sleep disorder is denied. 

Service connection for right shoulder condition is denied.  

Service connection for melanoma of the face is granted. 

Service connection for prostate cancer is denied.  


REMAND

With respect to the Veteran's claim for a rating in excess of 
20 percent for service-connected residuals of left elbow 
injury, the Board has determined that further development is 
warranted.  At the January 2010 hearing, the Veteran 
testified that he was scheduled for an upcoming orthopedic 
appointment for continued treatment of his left elbow 
disability.  Those records have not been associated with the 
claims file and the board is precluded from fairly evaluating 
the Veteran's claim without these records.  It was unclear 
from the Veteran's testimony whether he was seeking treatment 
for his left elbow at the VA or from a private physician.  
Thus, upon remand, send to the Veteran and his 
representative, a letter requesting that the Veteran provide 
information, and, if necessary, authorization, to enable it 
to obtain any additional evidence pertinent to the left elbow 
claim remaining on appeal.  In particular, the RO/AMC should 
specifically request that the Veteran provide authorization 
to enable it to obtain copies of medical records from private 
health care providers not already associated with the record 
and identify all VA facilities where he has received 
treatment for his left elbow.  

The Veteran has filed a claim for service connection for 
right eye surgery as secondary to removal of melanoma and 
radiation therapy to the right side of the face secondary to 
sun damage.  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disease or injury; or, for any increase 
in severity of a non-service-connected disease or injury that 
is proximately due to or the result of a service- connected 
disease or injury, and not due to the natural progression of 
the non-service-connected disease.  38 C.F.R. § 3.310 (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case the Veteran has been service connected for skin 
cancer of the face.  There is also evidence, by way of the 
Veteran's testimony, and from private treatment records that 
the Veteran has had 31 radiation treatments which destroyed 
his tear duct and caused his eye to be swollen and for the 
skin around his eye to be tight.  However, there is 
insufficient competent medical evidence on file for the VA to 
make a decision on the Veteran's claim.  Simply stated, the 
standards of McLendon v. Nicholson, 20 Vet. App. 79, 81(2006) 
are met in this case and the VA must provide a VA medical 
examination in order to determine whether the Veteran's right 
eye surgery and complications are proximately due to or the 
result of the Veteran's service-connected residuals of 
melanoma of the right side of the face.  

With respect to the Veteran's claim for entitlement to 
service connection for residuals of Agent Orange on the right 
forearm, the Board has determined that further development is 
warranted as well.  As discussed above, personnel records 
show that the Veteran had active service in the Republic of 
Vietnam and therefore is presumed to have been exposed to an 
herbicide agent during that service.  Various private 
treatment records reference cancer of the arms and January 
2008 private treatment record states that the Veteran has 
"skin problems."  The Board has determined that a VA 
examination and opinion is necessary to determine the nature 
and etiology of any current right forearm residuals of Agent 
Orange.  In addition the Veteran should be asked to provide 
any additional evidence he may have regarding his right 
forearm condition.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his 
representative, a letter requesting that 
the Veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the left elbow and right forearm 
claims remaining on appeal.  In 
particular, the RO should specifically 
request that the Veteran provide 
authorization to enable it to obtain 
copies of medical records from private 
health care providers not already 
associated with the record and identify 
all VA facilities where he has received 
treatment for his left elbow and right 
forearm.  

2.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  The Veteran should be afforded a VA 
examination, with an appropriate 
examiner(s), to determine the nature and 
etiology of his right eye and right 
forearm conditions.  The Veteran's claims 
file and a copy of this Remand should be 
made available to the examiner(s) prior 
to the examination, and the examiner(s) 
is requested to review the entire claims 
file in conjunction with the 
examination(s).  All tests and studies 
deemed necessary by the examiner(s) 
should be performed.  

Right Eye Condition

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner(s) is requested to provide 
an opinion as to whether there is a 50 
percent probability or greater that such 
disability was caused or aggravated by 
the Veteran's service-connected residuals 
of melanoma of the right side of the 
face.  A complete rationale should be 
given for all opinions and conclusions.  

Right Forearm

The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current 
nature and etiology of any current right 
forearm skin condition.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis of 
any current right forearm skin disability 
found.  The examiner should express an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
that the Veteran's current right forearm 
skin condition is related to his active 
military service.  A complete rationale 
for any opinions should be provided.  

4.  After undertaking any additional 
notice or development deemed appropriate, 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
remain denied, issue the Veteran and his 
representative an appropriate SSOC.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


